Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: Claims 1-19, drawn to a device with barrier comprising a non-ferrous, non-magnetic sheet between a magnet and a magnetically-attractable material configured for moving an open top vessel, classified in A47J 36/04; 
Invention II: Claim 20, drawn to a method of moving open-top vessels, classified in A47J 43/0465; 
Invention III: Claims 21-30, drawn to a robot comprising a controller, a sensor, a plurality of actuators, and a set of magnetically-coupled end-effectors, classified in B25J 15/0441.
The inventions are independent or distinct, each from the other because:
Inventions I and II, and Inventions II and III, are respectively related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, at least the process can be practiced by a materially different apparatus, e.g. such as an apparatus not comprising a non-ferrous barrier, or by hand; or the apparatus as claimed can be used to practice another and materially different process, e.g. such as moving a closed-top vessel.  
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP can have a materially different design, e.g. the device of claim 1 can operate without at least the sensor of claim 21 or the robot of claim 21 can operate without at least the non-ferrous barrier of claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application also contains claims directed to the following patentably distinct species: 
Species I: The embodiment of fig. 3, described by at least para. 56, characterized by detail to at least the feature of an x-y motion system 180 including a gantry 182, rails 184, 186, and carrier 188;
Species II: The embodiment of fig. 4, described by at least para. 71, characterized by detail to at least the feature of the plurality of autonomous mobile robots 300 with wheels 702 and circular-shaped chassis 701 that are capable of moving in various directions; 
Species III: The embodiment of fig. 19, described by at least para. 161, characterized by detail to at least the feature of the alimentary-product dispensing robot 301 with arms 316, 318, end effector 306, movable barrier 304, and plates 310;

Further, this application contains claims directed to the following patentably distinct sub-species (e.g., further variations relating to the above-identified species): 
Sub-Species A
Sub-Species B: The embodiment of fig. 5B, described by at least para. 77, characterized by detail to at least the feature of the end-effector mount 192, configured as shown in fig. 5B; 
Sub-Species C: The embodiment of fig. 6, described by at least para. 79, characterized by detail to at least the feature of the three couplings 196 configured to move end-effectors radially inward and outward as shown in fig. 6; 
Sub-Species D: The embodiment of fig. 7A, described by at least paras. 82-83, characterized by detail to at least the feature of the barrier 204 that separates a primary member 198 from a secondary member 201; 
Sub-Species E: The embodiment of figs. 7B-8A, described by at least paras. 87-88, characterized by detail to at least the feature of the end-effector mount 192, configured with the plurality of elements 198 and 201 with housings 200 and 203, that is shown mounted on carrier 188;
Sub-Species F: The embodiment of fig. 8B, described by at least para. 98, characterized by detail to at least the feature of the end-effector mount 192, configured with electromagnets 193 in arrays 195;
Sub-Species G: The embodiment of figs. 10-12, described by at least paras. 114-115, characterized by detail to at least the feature of respective rotation arms 250 for attachment of primary members 198 to carrier 188 as shown;
Sub-Species H
Sub-Species I: The embodiment of fig. 23, described by at least para. 166, characterized by detail to at least the feature of the end-effector mount 544 configured with magnets 546 coupling components 534 across barrier 166, as shown; 

The species/sub-species are independent or distinct because the differentiating features (e.g., respective embodiments of robots and/or the respective embodiments of mounting arrangements), as shown, are immediately recognizable by one of ordinary skill in the art as design variations. In addition, these species/sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification; and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a species/sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species/sub-species
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658